Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Gastar Exploration, Ltd., a Canadian corporation, Gastar Exploration USA, Inc.
(f/k/a First Sourcenergy Wyoming, Inc.), a Delaware corporation (together, the
“Company”), and Michael A. Gerlich (“Gerlich”) as of April 10, 2012.

WHEREAS, the Company and Gerlich have heretofore entered into that certain
Employment Agreement effective as of April 26, 2005, and subsequently amended on
July 25, 2008 (the “Employment Agreement”); and

WHEREAS, the Company and Gerlich desire to further amend the Employment
Agreement;

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Gerlich hereby agree, effective as
of the date set forth above, that the Employment Agreement shall be amended as
hereafter provided:

1. Section 8(b) is amended to read as follows:

Amount of Severance Payment. Gerlich shall receive a lump sum severance payment
equal to the product of (i) 2.5 and (ii) the sum of (A) his highest rate of
annual base salary in effect at any time during the one year period preceding
Gerlich’s termination of employment and (B) a target bonus amount equal to 60%
of such highest rate of annual base salary, and if Gerlich timely elects COBRA
health plan continuation coverage under the Company’s group health plan, the
Company shall pay Gerlich, on the first of each month during his COBRA
continuation period, an amount equal to his required COBRA premium. If Gerlich
dies during the COBRA continuation period, this health plan continuation
coverage and the Company’s monthly payment of the COBRA premium amount will
continue for the benefit of Gerlich’s eligible beneficiary(ies) for the
remainder of the COBRA continuation period applicable to them.

Except as expressly modified by this Second Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified. The Gastar Exploration, Ltd. Employee Change of Control
Severance Plan (“Severance Plan”) provides severance benefits thereunder are to
be offset by the severance benefits provided under this Employment Agreement to
avoid any duplication of benefits. Nothing in the Severance Plan shall be
construed or operate to eliminate the COBRA continuation coverage and Company
monthly COBRA premium payments provided to surviving beneficiaries of Gerlich
under this Employment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
April 10, 2012 but effective for all purposes as of January 1, 2012.

 

GASTAR EXPLORATION USA, INC.     GASTAR EXPLORATION, LTD. By:  

/s/ J. Russell Porter  

    By:  

/s/ J. Russell Porter     

Name: J. Russell Porter     Name: J. Russell Porter Title: President     Title:
President and Chief Executive Officer     GERLICH      

/s/ Michael A. Gerlich   

    Michael A. Gerlich

 

-2-